Citation Nr: 0422766	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to May 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, in pertinent 
part, granted service connection for bilateral hearing loss, 
rated as noncompensable effective March 25, 2002.  The 
veteran provided testimony before the undersigned via a 
February 2003 videoconference hearing.  In July 2003, the 
Board remanded the case to the RO for additional development 
of the evidence.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The RO 
properly provided notice to the veteran regarding this 
"downstream" issue in a September 2002 statement of the 
case (SOC), and in a March 2004 supplemental SOC (SSOC).  See 
VAOPGCPREC 8-2003.  The March SSOC also provided the veteran 
notice of pertinent VCAA regulations.  

In February 2004, VA received from the veteran a VA Form 21-
4142, Authorization and Consent for Release of Information, 
for records associated with a private hearing test performed 
by MER Hearing Service, Inc., on March 21, 2003.  In so 
doing, the veteran has identified outstanding records that 
might well include information critical to the instant 
appeal.  There has been no attempt to obtain records from 
this facility.  

We note that while the veteran has undergone a more recent VA 
audiological evaluation in January 2004, medical evidence 
documenting his hearing loss disability level in March 2003 
is relevant to this case because the Board is reviewing the 
evaluation for hearing loss disability for the entire period 
since the effective date of service connection in March 2002.  
The United States Court of Appeals for Veterans Claims has 
held that when an appellant expresses disagreement with an 
initial disability rating following a grant of service 
connection - as is the case here, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, since we must review the hearing 
loss disability during the entire period from the effective 
date of service connection, and consider the possibility of 
staged ratings, records of a March 2003 private audio 
evaluation may prove critical in the adjudication of the 
instant appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
seek his assistance in obtaining the 
March 21, 2003, report of private hearing 
testing afforded the veteran from MER 
Hearing Service, Inc., 4505 Barranca 
Parkway, Suite A, Irvine, California  
92604.  If this record cannot be 
obtained, the attempt to obtain it should 
be documented for the record.  

2.  After the development ordered above 
is completed, as well as any other action 
deemed necessary, the RO should review 
the entire record (to include all 
evidence associated with the record  as a 
result of the above request), and re-
adjudicate the issue on appeal in light 
of the additional evidence obtained.  
Since the appeal is from an initial 
rating assigned, the RO should consider 
whether staged ratings (as per Fenderson, 
supra) are warranted.  If the benefit 
sought remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative ample 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




